       Case 1-19-44751-cec            Doc 14       Filed 09/04/19    Entered 09/04/19 15:57:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                              Case No. 19-44751-cec
                                                                    Involuntary
1934 Bedford LLC                                                    Chapter 11
                                             Debtor.
------------------------------------------------------------x

  PETITIONING CREDITORS’ RESPONSE TO MOTION TO EXCUSE
         RECEIVER AND FOR RULE 2004 EXAMINATION


TO THE HONORABLE CARLA E. CRAIG
CHIEF UNITED STATES BANKRUPTCY JUDGE:

                 Simply Brooklyn Realty, HTC Construction Management, Inc., and HTC

Pluming, Inc. (“Petitioning Creditors”), by their attorneys, Rosenberg, Musso & Weiner, as their

response to the motion of 1930 Bedford Avenue LLC (“Mortgagee”) to excuse the state court

receiver from compliance with section 543(a) of the Bankruptcy Code and to authorize the

receiver to exercise his duties as receiver, respectfully represents:

        1.    On August 2, 2019 (“Filing Date”), Petitioning Creditors filed an involuntary petition

for relief under Chapter 11 of Title 11 United States Code (the “Bankruptcy Code”) against 1934

Bedford LLC (the “Debtor”).

        2.    Petitioning Creditors are businesses that did business with the Debtor and who are

owed money by the Debtor for services rendered to the Debtor. Petitioning Creditors did not

acquire claims for the purpose of filing this petition. The principals of the Petitioning Creditors

are not related by blood or marriage to the principals of the Debtor. Petitioning Creditors paid all

the fees to their attorney for the filing of the involuntary petition and paid the filing fee. None of

the Petitioning Creditors holds an ownership interest in the Debtor or any property owned by the
      Case 1-19-44751-cec         Doc 14     Filed 09/04/19      Entered 09/04/19 15:57:55




Debtor.

       3.   Petitioning Creditors did not “collude” with the Debtor in filing this case. Petitioning

Creditors did discuss the foreclosure proceeding and the appointment of a receiver to manage the

Debtor’s property with the Debtor. After these discussions Petitioning Creditors decided on their

own that they prefer that the Debtor and its property be reorganized under the Bankruptcy Code.

They reached that decision because they believe that a bankruptcy case would lead to a quicker

resolution than a state court foreclosure either by a refinance or sale of the Debtor’s property.

Petitioning Creditors are aware that the Debtor has a real probability that it will be able to

refinance its property and they are concerned with the effect of a receiver on the value of the

property and on the Debtor’s efforts to refinance. Counsel to the Petitioning Creditors has read

the cases cited by Mortgagee and this case presents a far different situation than that in those

cases. This is the first petition filed against the Debtor, not a second as in In re Stern, 268 B.R.

390 (Bankr. S.D.N.Y. 2001), nor did Petitioning Creditors file with a single disputed claim to get

leverage as in In re Grossinger, 268 B.R. 386 (Bankr. S.D.N.Y. 2001).

       4.   Petitioning Creditors would like to see relief ordered under chapter 11. They did

consent to an extension of time to answer the involuntary petition as a one time courtesy, but they

do want relief to be ordered soon to protect their interests and to protect the Debtor’s property.

       5.   With respect to the application to conduct a Rule 2004 examination of the Petitioning

Creditors, this motion as well as the involuntary petition itself constitute contested matters within

the meaning of Bankruptcy Rule 9014 and the Federal Rules of Civil Procedure with respect to

discovery should apply. Mortgage should not be allowed to conduct a “fishing expedition”

without concern to relevancy and other protections contained in the federal discovery rules.
      Case 1-19-44751-cec        Doc 14     Filed 09/04/19      Entered 09/04/19 15:57:55




               WHEREFORE, it is respectfully requested that this Court deny Mortgages’s

morion, together with such other and further relief as is just and proper.

Dated: Brooklyn, New York
       September 4, 2019
                                                      ROSENBERG, MUSSO & WEINER, LLP
                                                      Attorneys for the Petitioning Creditors


                                                      By:      /s/
                                                              Bruce Weiner
                                                              26 Court Street, Suite 2211
                                                              Brooklyn, New York 11242
                                                              (718) 855-6840
